DETAILED ACTION

This Office action is in response to papers submitted on 28 September 2021.

Claims 1-9 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 1 under 35 USC §112(b) or second paragraph as being indefinite is withdrawn in light of the amendments made.

The rejection of claims 1-9 under 35 USC §102(a)(1) as being anticipated by Brugger (USPAPN US 2015/0375318 A1) is maintained and restated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2015/0375318 A1 to Brugger.
The reference of prior art to Brugger teaches of a device for cutting workpieces.  In doing so, the published prior art teaches and/or fairly suggests the elements of the instant invention as claimed as stated herewith.
Regarding independent claim 1, a system for machining workpieces is recited as comprising:
•	a machining device for performing machining the workpiece, wherein the machining device comprises a remote data transfer interface – (taught by Brugger in paragraph [0010] as “the control unit comprises a first control unit and a second control unit, whereby the first control unit is arranged in the saw head, while the second control unit is arranged in the remote control unit. The operator can set the desired device and operating parameters using the operating means of the remote control unit. The second control unit converts the device and operating parameters into corresponding control commands for the saw head and for the motor-driven advancing mechanism…”), and
•	a terminal comprising a remote data transfer interface configured to communicate with the remote data transfer interface of the machining device via a remote data connection – (taught by Brugger in paragraph [0009] as “a remote control unit is provided that comprises the operating means and the display means and that is connected to the control unit via a communication connection”), wherein;
•	the terminal is configured to receive operating commands of a user and to transmit the operating commands to the machining device via the remote data transfer interface of the terminal – (taught by Brugger in paragraph [0009] as “a remote control unit is provided that comprises the operating means and the display means and that is connected to the control unit via a communication connection”),
In claim 2, the system is characterized so that the terminal is configured to receive and transmit operating commands relating to a control of a machine operation.  Brugger teaches this in paragraph [0011] where “the work results that have to be shown on the display means are transmitted to the remote control unit via the communication connection.”
As per claim 3 the terminal is configured to receive and transmit operating commands relating to an activation or setting-up of at least one component of the machining device.  In paragraph [0022] Brugger explains the receiving and transmitting aspect of the operating commands for the device system. 
Claim 4 is directed to the machining device comprising a component with time-delayed response characteristics and the terminal is configured to receive and transmit operating commands relating to an activation or setting-up of this component.  This feature of the instant invention is explained in paragraph [0022] as “a sensor system 36 with several sensor elements in order to monitor the device system 10 and the work process …”.

In claim 6 the terminal is configured to receive, and transmit to a user, data from the machining device via the remote data transfer interface of the terminal is claimed.  In paragraph [0027] Brugger teaches this as “[the] result is transmitted to the second control unit 31 via the communication connection 35 and shown on the display means 33 of the remote control unit 28”.
As per claim 7 the terminal comprises a mobile terminal which comprises a wirelessly operating remote data transfer interface is claimed.  Paragraph [0021] of the Brugger prior art teaches “[the] remote control unit 28 comprises a device housing 29, a second control unit 31 accommodated in the device housing 29 as well as an operating means 32 and a display means 33 that are arranged on the top 34 of the device housing 29. The second control unit 31 is connected to the first control unit 27 via a communication connection 35. The communication connection 35 is configured as a hard-wired connection or else as a wireless communication connection”.
Claim 8 states that the system further comprises a communication server, in particular with data storage, which is incorporated into the remote data connection.  This feature is taught by Brugger in paragraph [0021] of the Brugger reference teaches the use of wireless communication means as “… communication connection 35 is configured as a hard-wired connection or else as a wireless communication connection…”.
And lastly claim 9 is directed using a system according to claim 1, the method comprising:
•	establishing the remote data connection between the terminal and the machining device for performing machining the workpieces – (taught in paragraph [0010] as “…the control unit comprises a first control unit and a second control unit, whereby the first control unit is arranged in the saw head, while the second control unit is arranged in the remote control unit …”, and
•	inputting an operating command of the operating commands into the terminal and transmitting the operating command to the machining device via the remote data connection – (taught by Brugger in paragraph [0009] as “a remote control unit is provided that comprises the operating means and the display means and that is connected to the control unit via a communication connection” where the communication connection is configured to be wireless).
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Response to Arguments
Applicant's arguments filed on September 28, 2021 have been fully considered but they are not persuasive.
As aforementioned, the prior art of reference of Brugger teaches the limitations of the instant invention as claimed.  Applicant begins by arguing that “…at pages 4 and 6 
Then the arguments move to “Brugger’s “infrared, Bluetooth, WLAN or Wi-Fi connection” is at best a local area network (LAN or WLAN). In contrast, claim 1 relates to remote data transfer. This principle of remote data transfer differs fundamentally from local data transfer, such as is used in local area networks (LAN or WLAN).”  First, the use of infrared, Bluetooth, WLAN or Wi-Fi connection” has not been included in the claim language and is therefore not a claimed limitation. Applicant is reminded that their own disclosure at paragraph [0019] states “[due] to the remote data transfer connection 30, the user can, in principle, do this from any location and must not be present at the respective machining device. Against this background, the terminal 20 in the present embodiment is also configured as a mobile terminal that comprises a wirelessly operating remote data transfer interface 22. In this case, the interface can be, for example, a WLAN interface, a Bluetooth interface, a mobile communication interface or the like”.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        October 20, 2021


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119